DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2021, 6/2/2021, and 6/2/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.

Status of Claims
This action is in reply to the amended claims filed on 8/17/2021, wherein:
Claims 1, 7, 12, 19, and 21 are amended; 
Claims 3-6, 8-11, and 13-18 remain as original;
Claim 2 is cancelled; and
Claims 1, and 3-20 are currently pending and have been examined.

DRAWING OBJECTION
Applicant’s amendment of Figures 5A, 5B, 14, 15, and 17 resolves the objections to the drawings and the previous drawing objections are withdrawn.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a suggestion report generator configured to generate a report” in claim 12; and
“a prioritization module configured to perform a comparison…and select a priority series” in claim 14.1

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a suggestion report generator configured to generate a report” in claim 12, is described in paras. 0106 and 0073 of the specification and shown in fig. 3 as part of the portfolio optimization module 144 which para. 0106 of the specification states is part of exchange 100 and para. 0057 further states the exchange computer system 100 may be implemented with one or more mainframe, desktop, or other computers, such as the example computer 200 described herein with respect to fig. 2; and 
“a prioritization module configured to perform a comparison…and select a priority series” in claim 14, is described in paras. 0106 of the specification and shown in figs. 2 and 3 as part of the portfolio optimization module 144 which as stated previously is indicated in para. 0106 of the specification as part of exchange 100, and para. 0057 further states the exchange computer system 100 may be implemented with one or more mainframe, desktop, or other computers, such as the example computer 200 described herein with respect to fig. 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Applicant’s amendment of Claims 7, 8, 19, and 20 resolves the previous rejections of the claims under 35 U.S.C. 112(b) and the previous 35 U.S.C. 112(b) rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for calculation of a transaction suggestion for a participant which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, and 3-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: calculating a transaction suggestion for a participant.  The steps of: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants, when considered collectively as an ordered combination recites the oral abstract idea of calculating a transaction suggestion for a participant. 
For independent claim 12, the claim recites an abstract idea of: calculating a transaction suggestion: The steps of: store portfolio data including data records indicative of obligations between a plurality of participants; analyze a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants and identify a proposed edge associated with a first vertex of at least one series of vertex data records or edge data records and a second vertex of the at least one series; wherein the proposed edge is identified based on a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generate a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the at least one of the plurality of participants, when considered collectively as an ordered combination recites the oral abstract idea of calculating a transaction suggestion for a participant.
For independent claim 19, the claim recites an abstract idea of: calculating a transaction suggestion: The steps of: identify an obligation circle in a graph that comprises vertex data records representing a plurality of participants and edge data records representing obligations between participants; aggregate at least one position for a counterparty pair; optimize graph in response to the at least one position for a counterparty pair; analyze the graph for at least one series of multiple vertex data records or multiple edge data records; identify a proposed transaction associated with a first vertex of a series and a second vertex of the at least one series; calculate a maximum notional amount for the at least one series based on a smallest notional of the multiple edge data records; and generating a report describing at least one transaction in response to the proposed transaction associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants, when considered collectively as an ordered combination recite the oral abstract idea of calculating a transaction suggestion for a participant.
Independent claims 1, 12, and 19, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  For independent claim 1, the steps of: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 12 and 19 also recite Certain Methods of Organizing Human Activity.  Creating a graph showing financial relationships between participants and determining proposed transactions for netting obligations between participants is creating contractual agreements for participants in a business relationship.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor”, and nothing in the claims precludes the steps from being performed as a Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 3-11, 13-19, and 20 recite similar limitations as claims 1, 12, and 19; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3, 13, and 18, the additional limitations of: wherein the at least one series of multiple vertex data records and edge data records includes a plurality of series of multiple vertex data records or multiple edge data records, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these describe the intermediate steps of the calculations used for determining a transaction suggestion for a participant.
In claims 4-7, and 14-17, the limitations of: identifying at least one parameter for each of the plurality of series; performing a comparison of the parameters of the respective plurality of series; and selecting a priority series from the plurality of series based on the comparison; wherein the at least one parameter includes a number of the multiple vertex data records or a number of the multiple edge data records; wherein the at least one parameter includes a quantity of an underlying contract; and wherein the at least one parameter includes a plurality of parameters prioritized in a predetermined sequence, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Determining parameters for prioritizing proposed transactions for netting between participants are activities that only further refine the abstract idea of calculating a transaction suggestion for a participant.
In claims 8 and 9, the limitations of: receiving a user selection for the predetermined selection sequence of the plurality of parameters; and wherein the report includes one or more options for the at least one of the plurality of participants to submit the at least one transaction, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  A user’s selection of the prioritized parameters and including an option in the report for the participants to submit one of the proposed transactions are contingencies that are taken into consideration when applying the abstract idea and the environment in which the abstract idea of calculating a transaction suggestion for a participant is applied.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 12, and 19 only recite the additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor”.  A plain reading of Figures 1-3, and associated descriptions in the specification in at least: para.  0059 stating “the exchange computer system 100 may be implemented with one or more mainframe, desktop, or other computers, such as the example computer 200”, para. 0080 of the specification stating “computer system 200 can include a set of instructions that can be executed to cause the computer system 200 to perform any one or more of the methods or computer based functions”, para. 0083 of the specification stating “computer system 200 may include a processor 202, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both…the processor may be one or more general processors…the processor 202 may implement a software program…the computer system 200 may include a memory 204”, and para. 0107 of the specification stating “the portfolio database 125 of the portfolio optimization module 144 may be implemented as a separate component or as one or more logic components, such as an FPGA which may include a memory…or, as first logic, e.g. computer program logic, stored in a memory, such as the memory 204 shown in fig. 2…and executable by a processor, such as the processor 202”, reveals that generic processors may be used to execute the claimed steps.  Examiner notes, as depicted in Figures 5A, 5B, 14, and 15, and in accordance with paras. 0122 - 0125 of the specification, “the weighted directed graph includes participants and their respective obligations between each other for delivery of a commodity…and the directed graph may not be generated visually, but rather the relationships between participants may be stored in a data store…or in a relational database”, which is interpreted by the Examiner as a generic data base storing participant information.  The additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 12, and 19 are directed to an abstract idea. 
Dependent claims 3-11, 13-19, and 20, recite similar generic computer components as the independent claims, such as “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because the also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 12, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” to perform the steps of independent claim 1 for: identifying in a portfolio, data records indicative of obligations between a plurality of participants; generating a graph that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between participants; analyzing the graph for at least one series of multiple vertex data records or multiple edge data records; identifying a proposed edge associated with a first vertex of the at least one series and a second vertex of the at least one series; calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; and generating a report describing at least one transaction in response to the proposed edge associated with the first vertex of the series and the second vertex of the series for the for at least one of the plurality of participants, and based on similar reasoning and rationale for the steps of independent claims 12 and 19, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite identifying data records in a portfolio data structure stored in a memory that are indicative of obligations between participants and generating a weighted directed data structure representing the obligations between the parties.  Furthermore, with regards to the portfolio database and the generating, analyzing, identifying, and optimizing steps of the weighted directed graph data structure, the data structure is recited at a high level of generality as indicated above with respect to Step 2A, and is akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The steps for generating the report is merely displaying steps for presenting the results of the analysis of the data records of the obligations between the parties in the weighted directed graph data structure, and this is akin to merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); which fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implemented and does not result in an improvement to additional elements (see MPEP 2106.05(h)) since the report is merely presenting the results of the analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Therefore, independent claims 1, 12, and 19 are not patent eligible.  
In addition, the dependent claims 3-11, 13-19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 3-11, 13-19, and 20 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0102736 to Hudson (hereinafter referred to as Hudson), in view of US 8,249,962 to Stephens et al. (hereinafter referred to as Stephens).

In regards to claim 1, Hudson discloses a computer (TxN system is implemented on computer systems which may include a central processing unit, input devices, output devices, storage devices such as memory, network interfaces, graphics processing units, and so on, para. 0043) implemented method for calculation of a transaction suggestion for one or more participants (method and Transaction Netting (“TxN”) system for netting obligations for providing quantities of items between entities, para. 0025, figs. 1 and 13), the method comprising: identifying, by a processor (TxN system may be computer-executable instructions executed by one or more computers, processors, or other devices, para. 0044, fig. 3), in a portfolio data structure stored in a memory coupled with the processor (the TxN system may access a centralized database of obligations to identify cycles of obligations between entities that are whose obligations are candidates to be settled, para. 0032, fig. 3), data records indicative of obligations between a plurality of participants (to settle obligations of a network of entities connected by their obligations, the TxN system identifies a cycle of obligations between entities whose obligations are candidates to be settled, paras. 0032 and 0054, fig. 13); generating (in block 1303, the component applies a find cycles algorithm to find the cycles of vertices (i.e. entities) by identifying the strongly connected vertices of the directed graph of entities and their obligations, para. 0054, fig. 1), automatically by the processor (in block 1303 of the flow diagram of fig. 13, the TxN system generates the netting transactions to settle obligations, para. 0054, fig. 13), a weighted directed2 graph data structure (Fig. 1 illustrates a network of entities and the obligations between the entities with A and B parties to an obligation in with A is the from-entity, the quantity is 17, and B is the to-entity, and B and C are parties to an obligation in which B is the from-entity, the quantity is 10 and C is the to-entity, para. 0026, Examiner modified fig. 1) that comprises vertex data records representing the plurality of participants and edge data records (From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links, para. 0025; Examiner modified Fig. 1) representing the obligations between participants (network 100 of entities in fig. 1 is formed by entities and the obligations between the entities with circles A-I representing entities (i.e. vertices or nodes of the graph) and the directed lines representing obligations (i.e., edges of the graph), para. 0026, Examiner modified fig. 1); analyzing the weighted directed graph structure (to settle obligations of a network of entities connected by their obligations, the TxN system identifies a cycle of obligations between entities whose obligations are candidates to be settled, para. 0032, figs. 1, 2, and 13) for at least one series3 (cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1, para. 0026, Examiner modified fig. 1) of multiple vertex data records (Vertices A-I, Examiner modified Fig. 1) or multiple edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1); identifying, by the processor (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, fig. 3), a proposed edge (edge between Vertices A and Vertices B, Examiner modified fig. 1) associated with a first vertex (Vertices A, Examiner modified fig. 1) of the at least one series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1) and a second vertex (Vertices B, Examiner modified fig. 1) of the at least one series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1); calculating a maximum notional amount for the at least one series based on a smallest notional associated with a plurality of edges including the proposed edge; calculating, by the processor (to settle such obligations TxN system generates netting transactions for a group of entities that have obligations to one another to transfer quantities of the items between the entities so that the net effect is that the obligations are settled or at least partially settle the obligations, para. 0025, figs. 2 and 13), a maximum notional amount4 for the at least one series (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25)), para. 0028, fig. 2); and generating (to settle such obligations TxN system generates netting transactions for a group of entities that have obligations to one another to transfer quantities of the items between the entities so that the net effect is that the obligations are settled or at least partially settle the obligations, para. 0025, figs. 2 and 13) a report (graph 202 of fig. 2 illustrates netting transactions generated by the TxN system to settle the obligations of cycle 201 consisting of entities with obligations (A, 17, B), (B, 10, C), and (C, 25, A) with netting transactions for the cycle indicated by the directed lines and the numbers within the circles indicating the ending inventory of each entity, paras. 0027-0028, fig. 2) describing at least one transaction (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25), para. 0028, fig. 2) in response to the proposed edge (edge between Vertices A and Vertices B in graph 201 shows entity A having an obligation of 17 to entity B, fig. 2) associated with the first vertex (Vertices A; graph 201 of fig. 2 and Examiner modified fig. 1) of the series (cycle of three entities A, B, and C in graph 201, para. 0025, Examiner modified fig. 1 and fig. 2) and the second vertex (Vertices B, graph 201 of fig. 2 and Examiner modified fig. 1) of the series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1 and fig. 2) for the for at least one of the plurality of participants (TXN system generates two netting transactions for cycle 201 with C providing a quantity of 8 to A, represented as netting transaction (C, 8, A) in one transaction and C providing a quantity of 7 to B, representing as net transaction (C, 7, B) with Graph 202 illustrating the netting transactions for cycle 201, para. 0028, fig. 2).  However, Hudson fails to disclose calculating a maximum notional amount based on a smallest notional associated with a plurality of edges including the proposed edge.
Stephens, in the related field of determining cash flows corresponding to a graph having nodes corresponding to swap transactions, teaches calculating a maximum notional amount (method for determining a set of offsetting structured cash flows for exchange comprising establishing a transaction graph and determining a linear combination of edges corresponding to a maximum notional amount for the graph with respect to one or more exchange definitions, col. 4, lines 1-11) based on a smallest notional associated with a plurality of edges including the proposed edge (each circuit represents a collection of transactions comprising cash flows and the maximum cash flow that may be offset by a circuit is determined by the minimum of the notional amounts specified by its nodes, col. 15, lines 42-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the directed weighted graph structure of Hudson to determine a maximum notional amount based on a smallest notional associated with a plurality of edges as taught by the method of Stephens.  The motivation for doing so would have been to determine one or more combinations of available transactions that maximally accommodate the notional amount specified by the transaction represented by the selected node (Stephens, col. 16, lines 5-13). 

    PNG
    media_image1.png
    656
    910
    media_image1.png
    Greyscale


In regards to claim 3, Hudson discloses the computer implemented method of claim 1, and further discloses wherein the at least one series (cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1, para. 0026, Examiner modified fig. 1) of multiple vertex data records (Vertices A-I, Examiner modified Fig. 1) and edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1) includes a plurality of series (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G), paras. 0026, Examiner modified fig. 1) of multiple vertex data records (Vertices A-I, Examiner modified Fig. 1) or multiple edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1).

In regards to claim 4, Hudson discloses the computer implemented method of claim 3, and discloses a method further comprising: identifying at least one parameter for each of the plurality of series (in the flow diagram illustrated in fig. 13 the perform netting component 1300 generates netting transactions to settle obligations and in block 1301 selects the next larger cycle size starting with a cycle size of three, para. 0054, fig. 13); performing a comparison of the parameters of the respective plurality of series (in block 1303, the component applies a find cycles algorithm to find the cycles in the obligation by identifying the strongly connected vertices of the directed graph of entities and their obligations, para. 0054, fig. 13); and selecting a priority series from the plurality of series based on the comparison (the component identifies the cycles in each group and in block 1304 sorts the cycles by the aggregate quantity of cycles using the sum of the quantities of the obligations of the cycles and in block 1305 the component selects the cycle with the largest aggregate quantity, para. 0054, fig. 13).

In regards to claim 5, Hudson discloses the computer implemented method of claim 4, and further discloses wherein the at least one parameter (in the flow diagram illustrated in fig. 13 the perform netting component 1300 generates netting transactions to settle obligations and in block 1301 selects the next larger cycle size starting with a cycle size of three, para. 0054, fig. 13) includes a number of the multiple vertex data records (in block 1303, the component applies a find cycles algorithm to find the cycles in the obligation by identifying the strongly connected vertices of the directed graph of entities and their obligations, para. 0054, fig. 13) or a number of the multiple edge data records.

In regards to claim 6, Hudson discloses the computer implemented method of claim 4, and further discloses wherein the at least one parameter includes a quantity of an underlying contract (the component identifies the cycles in each group and in block 1304 sorts the cycles by the aggregate quantity of cycles using the sum of the quantities of the obligations of the cycles and in block 1305 the component selects the cycle with the largest aggregate quantity, para. 0054, fig. 13).

In regards to claim 7, Hudson discloses the computer implemented method of claim 4, and further discloses wherein the at least one parameter (in the flow diagram illustrated in fig. 13 the perform netting component 1300 generates netting transactions to settle obligations and in block 1301 selects the next larger cycle size starting with a cycle size of three, para. 0054, fig. 13) includes a plurality of parameters (the component identifies the cycles in each group and in block 1304 sorts the cycles by the aggregate quantity of cycles using the sum of the quantities of the obligations of the cycles and in block 1305 the component selects the cycle with the largest aggregate quantity, para. 0054, fig. 13) prioritized in a predetermined sequence (Examiner notes that as indicated in fig. 13 and further described in para. 0054 of Hudson, the TxN performs netting by first sorting the cycles and prioritizing by size in decision block 1301 and then sorts the cycles having the same size by prioritizing them by the sum of the obligations of the cycle in block 1305, paras 0054, fig. 13).

In regards to claim 9, Hudson discloses the computer implemented method of claim 1, wherein the report includes one or more options for the at least one of the plurality of participants to submit the at least one transaction (executing of the netting transactions includes generating a compound transaction and obtaining a signature of each entity of the netting transactions and settlement transactions of the signed compound transaction and submitting the signed compound transaction to a notary for executing the compound transaction, para. 0058).

In regards to claim 11, Hudson discloses the computer implemented method of claim 1, and further discloses wherein the at least one series (cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1, para. 0026, Examiner modified fig. 1) includes a plurality of series (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G), paras. 0026, Examiner modified fig. 1)  of multiple vertex data records (Vertices A-I, Examiner modified Fig. 1) or multiple edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1), and the at least one transaction includes a plurality of transactions each corresponding to a respective one of the plurality of series (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25), para. 0028, fig. 2).

In regards to claim 12, Hudson discloses an apparatus (TxN system is implemented on computer systems which may include a central processing unit, input devices, output devices, storage devices such as memory, network interfaces, graphics processing units, and so on, para. 0043) comprising: a portfolio database (the TxN system may access a centralized database of obligations to identify cycles of obligations between entities that are whose obligations are candidates to be settled, para. 0032, fig. 3) configured to store portfolio data including data records indicative of obligations between a plurality of participants (to settle obligations of a network of entities connected by their obligations, the TxN system identifies a cycle of obligations between entities whose obligations are candidates to be settled, paras. 0032 and 0054, fig. 13); a graphics processor (TxN system is implemented on computer systems which may include a central processing unit, input devices, output devices, storage devices such as memory, network interfaces, graphics processing units, and so on, para. 0043) configured to analyze (to settle obligations of a network of entities connected by their obligations, the TxN system identifies a cycle of obligations between entities whose obligations are candidates to be settled, paras. 0032 and 0054, fig. 13) a weighted directed graph5 data structure (Fig. 1 illustrates a network of entities and the obligations between the entities with A and B parties to an obligation in with A is the from-entity, the quantity is 17, and B is the to-entity, and B and C are parties to an obligation in which B is the from-entity, the quantity is 10 and C is the to-entity, para. 0026, Examiner modified fig. 1) that comprises vertex data records representing the plurality of participants and edge data records (From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links, para. 0025; Examiner modified Fig. 1) representing the obligations between participants (network 100 of entities in fig. 1 is formed by entities and the obligations between the entities with circles A-I representing entities (i.e. vertices or nodes of the graph) and the directed lines representing obligations (i.e., edges of the graph), para. 0026, Examiner modified fig. 1) and identify (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, fig. 3) a proposed edge (edge between Vertices A and Vertices B, Examiner modified fig. 1) associated with a first vertex (Vertices A, Examiner modified fig. 1) of at least one series6 (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1) of vertex data records (Vertices A-I, Examiner modified Fig. 1) or edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1) and a second vertex (Vertices B, Examiner modified fig. 1) of the at least one series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1); wherein the proposed edge is identified (to settle such obligations TxN system generates netting transactions for a group of entities that have obligations to one another to transfer quantities of the items between the entities so that the net effect is that the obligations are settled or at least partially settle the obligations, para. 0025, figs. 2 and 13) based on a maximum notional amount7 for the at least one series (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25)), para. 0028, fig. 2); and a suggestion report generator (TxN system is implemented on computer systems which may include a central processing unit, input devices, output devices, storage devices such as memory, network interfaces, graphics processing units, and so on, para. 0043, fig. 3) configured to generate (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, figs. 2 and 13) a report (graph 202 of fig. 2 illustrates netting transactions generated by the TxN system to settle the obligations of cycle 201 consisting of entities with obligations (A, 17, B), (B, 10, C), and (C, 25, A) with netting transactions for the cycle indicated by the directed lines and the numbers within the circles indicating the ending inventory of each entity, paras. 0027-0028, fig. 2) describing at least one transaction (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25)), para. 0028, fig. 2) in response to the proposed edge (edge between Vertices A and Vertices B in graph 201 shows entity A having an obligation of 17 to entity B, fig. 2) associated with the first vertex (Vertices A; graph 201 of fig. 2 and Examiner modified fig. 1) of the series (cycle of three entities A, B, and C in graph 201, para. 0025, Examiner modified fig. 1 and fig. 2) and the second vertex (Vertices B, graph 201 of fig. 2 and Examiner modified fig. 1) of the series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1 and fig. 2) for the at least one of the plurality of participants (TXN system generates two netting transactions for cycle 201 with C providing a quantity of 8 to A, represented as netting transaction (C, 8, A) in one transaction and C providing a quantity of 7 to B, representing as net transaction (C, 7, B) with Graph 202 illustrating the netting transactions for cycle 201, para. 0028, fig. 2).  However, Hudson fails to disclose calculating a maximum notional amount based on a smallest notional associated with a plurality of edges including the proposed edge
Stephens, in the related field of determining cash flows corresponding to a graph having nodes corresponding to swap transactions, teaches calculating a maximum notional amount (method for determining a set of offsetting structured cash flows for exchange comprising establishing a transaction graph and determining a linear combination of edges corresponding to a maximum notional amount for the graph with respect to one or more exchange definitions, col. 4, lines 1-11) based on a smallest notional associated with a plurality of edges including the proposed edge (each circuit represents a collection of transactions comprising cash flows and the maximum cash flow that may be offset by a circuit is determined by the minimum of the notional amounts specified by its nodes, col. 15, lines 42-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the directed weighted graph structure of Hudson to determine a maximum notional amount based on a smallest notional associated with a plurality of edges as taught by the method of Stephens.  The motivation for doing so would have been to determine one or more combinations of available transactions that maximally accommodate the notional amount specified by the transaction represented by the selected node (Stephens, col. 16, lines 5-13). 

In regards to claim 13, Hudson discloses the apparatus of claim 12, and further discloses wherein the at least one series (cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1, para. 0026, Examiner modified fig. 1) of vertex data records (Vertices A-I, Examiner modified Fig. 1) or edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1) includes a plurality of series (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G), paras. 0026, Examiner modified fig. 1) of multiple vertex data records (Vertices A-I, Examiner modified Fig. 1) or multiple edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1).  

In regards to claim 14, Hudson discloses the apparatus of claim 13, and discloses an apparatus further comprising: a prioritization module (in the flow diagram illustrated in fig. 13 the perform netting component 1300 generates netting transactions to settle obligations and in block 1301 selects the next larger cycle size starting with a cycle size of three, para. 0054, fig. 13) configured to perform a comparison of at least one parameter of the respective plurality of series (in block 1303, the component applies a find cycles algorithm to find the cycles in the obligation by identifying the strongly connected vertices of the directed graph of entities and their obligations, para. 0054, fig. 13) and select a priority series from the plurality of series based on the comparison (the component identifies the cycles in each group and in block 1304 sorts the cycles by the aggregate quantity of cycles using the sum of the quantities of the obligations of the cycles and in block 1305 the component selects the cycle with the largest aggregate quantity, para. 0054, fig. 13).

In regards to claim 15, Hudson discloses the apparatus of claim 14, and further discloses wherein the at least one parameter (in the flow diagram illustrated in fig. 13 the perform netting component 1300 generates netting transactions to settle obligations and in block 1301 selects the next larger cycle size starting with a cycle size of three, para. 0054, fig. 13) is a number of the multiple vertex data records (in block 1303, the component applies a find cycles algorithm to find the cycles in the obligation by identifying the strongly connected vertices of the directed graph of entities and their obligations, para. 0054, fig. 13) or a number of the multiple edge data records.

In regards to claim 16, Hudson discloses the apparatus of claim 14, and further discloses wherein the at least one parameter is a quantity of an underlying contract (the component identifies the cycles in each group and in block 1304 sorts the cycles by the aggregate quantity of cycles using the sum of the quantities of the obligations of the cycles and in block 1305 the component selects the cycle with the largest aggregate quantity, para. 0054, fig. 13).

In regards to claim 17, Hudson discloses the apparatus of claim 14, and further discloses wherein the at least one parameter (in the flow diagram illustrated in fig. 13 the perform netting component 1300 generates netting transactions to settle obligations and in block 1301 selects the next larger cycle size starting with a cycle size of three, para. 0054, fig. 13) includes a plurality of parameters (the component identifies the cycles in each group and in block 1304 sorts the cycles by the aggregate quantity of cycles using the sum of the quantities of the obligations of the cycles and in block 1305 the component selects the cycle with the largest aggregate quantity, para. 0054, fig. 13; Examiner notes that as indicated in fig. 13 and further described in para. 0054 of Hudson, the TxN performs netting by first sorting the cycles and prioritizing by size in decision block 1301 and then sorts the cycles having the same size by prioritizing them by the sum of the obligations of the cycle in block 1305, paras 0054, fig. 13).

In regards to claim 18, Hudson discloses the apparatus of claim 12, and further discloses wherein the graphic processor (TxN system is implemented on computer systems which may include a central processing unit, input devices, output devices, storage devices such as memory, network interfaces, graphics processing units, and so on, para. 0043) is configured to calculate (to settle such obligations TxN system generates netting transactions for a group of entities that have obligations to one another to transfer quantities of the items between the entities so that the net effect is that the obligations are settled or at least partially settle the obligations, para. 0025, figs. 2 and 13) a maximum notional amount for the series (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25)), para. 0028, fig. 2) or for the proposed edge.

In regards to claim 19, Hudson discloses a non-transitory computer readable medium (computer-readable storage media are tangible storage means that do not include a transitory, propagating signal, para. 0043) including instructions (computer-readable storage media may have recorded on them or may be encoded with computer-executable instructions or logic that implements the TxN system, para. 0043) that when executed by a processor (TxN system may be computer-executable instructions executed by one or more computers, processors, or other devices, para. 0044, fig. 3) performs a method (method and Transaction Netting (“TxN”) system for netting obligations for providing quantities of items between entities, para. 0025, figs. 1 and 13) comprising: identify (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, fig. 3) an obligation circle (cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1, para. 0026, Examiner modified fig. 1) in a weighted directed graph8 data structure (Fig. 1 illustrates a network of entities and the obligations between the entities with A and B parties to an obligation in with A is the from-entity, the quantity is 17, and B is the to-entity, and B and C are parties to an obligation in which B is the from-entity, the quantity is 10 and C is the to-entity, para. 0026, Examiner modified fig. 1) that comprises vertex data records representing a plurality of participants and edge data records (From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links, para. 0025; Examiner modified Fig. 1) representing obligations between participants (network 100 of entities in fig. 1 is formed by entities and the obligations between the entities with circles A-I representing entities (i.e. vertices or nodes of the graph) and the directed lines representing obligations (i.e., edges of the graph), para. 0026, Examiner modified fig. 1); aggregate at least one position for a counterparty pair (graph 202 of fig. 2 illustrates netting transactions generated by the TxN system to settle the obligations of cycle 201 consisting of entities with obligations (A, 17, B), (B, 10, C), and (C, 25, A) with netting transactions for the cycle indicated by the directed lines and the numbers within the circles indicating the ending inventory of each entity, paras. 0027-0028, fig. 2); optimize9 weighted directed graph data structure (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, figs. 2 and 13) in response to the at least one position for a counterparty pair (edge between Vertices A and Vertices B in graph 201 shows entity A having an obligation of 17 to entity B, fig. 2); analyze the weighted direct graph structure (to settle obligations of a network of entities connected by their obligations, the TxN system identifies a cycle of obligations between entities whose obligations are candidates to be settled, para. 0032, figs. 1, 2, and 13) for at least one series10 (cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1, para. 0026, Examiner modified fig. 1) of multiple vertex data records (Vertices A-I, Examiner modified Fig. 1) or multiple edge data records (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1); calculate (to settle such obligations TxN system generates netting transactions for a group of entities that have obligations to one another to transfer quantities of the items between the entities so that the net effect is that the obligations are settled or at least partially settle the obligations, para. 0025, figs. 2 and 13) a maximum notional amount for the at least one series (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25)), para. 0028, fig. 2); identify (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, fig. 3) a proposed transaction (edge between Vertices A and Vertices B, Examiner modified fig. 1) associated with a first vertex (Vertices A, Examiner modified fig. 1) of a series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1) and a second vertex (Vertices B, Examiner modified fig. 1) of the at least one series (cycle of three entities A, B, and C, para. 0025, Examiner modified fig. 1); and generating (to settle such obligations TxN system generates netting transactions for a group of entities that have obligations to one another to transfer quantities of the items between the entities so that the net effect is that the obligations are settled or at least partially settle the obligations, para. 0025, figs. 2 and 13) a report (graph 202 of fig. 2 illustrates netting transactions generated by the TxN system to settle the obligations of cycle 201 consisting of entities with obligations (A, 17, B), (B, 10, C), and (C, 25, A) with netting transactions for the cycle indicated by the directed lines and the numbers within the circles indicating the ending inventory of each entity, paras. 0027-0028, fig. 2) describing at least one transaction (as indicated in graph 202 the obligation net for each entity is the difference between its input quantity and its output quantity wherein the obligation net of A is 8 (i.e. 25-17), B is 7 (i.e. 17-10), and C is -15 (i.e. 10-25)), para. 0028, fig. 2) in response to the proposed transaction (edge between Vertices A and Vertices B in graph 201 shows entity A having an obligation of 17 to entity B, fig. 2) associated with the first vertex (Vertices A; graph 201 of fig. 2 and Examiner modified fig. 1) of the series (cycle of three entities A, B, and C in graph 201, para. 0025, Examiner modified fig. 1 and fig. 2) and the second vertex (Vertices B, graph 201 of fig. 2 and Examiner modified fig. 1) of the series (cycle of three entities A, B, and C in graph 201, para. 0025, Examiner modified fig. 1 and fig. 2) for the for at least one of the plurality of participants (TXN system generates two netting transactions for cycle 201 with C providing a quantity of 8 to A, represented as netting transaction (C, 8, A) in one transaction and C providing a quantity of 7 to B, representing as net transaction (C, 7, B) with Graph 202 illustrating the netting transactions for cycle 201, para. 0028, fig. 2).  However, Hudson fails to disclose calculate a maximum notional amount based on a smallest notional of the multiple edge data records.
Stephens, in the related field of determining cash flows corresponding to a graph having nodes corresponding to swap transactions, teaches calculate a maximum notional amount (method for determining a set of offsetting structured cash flows for exchange comprising establishing a transaction graph and determining a linear combination of edges corresponding to a maximum notional amount for the graph with respect to one or more exchange definitions, col. 4, lines 1-11) based on a smallest notional of the multiple edge data records (each circuit represents a collection of transactions comprising cash flows and the maximum cash flow that may be offset by a circuit is determined by the minimum of the notional amounts specified by its nodes, col. 15, lines 42-51).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the directed weighted graph structure of Hudson to determine a maximum notional amount based on a smallest notional associated with a plurality of edges as taught by the method of Stephens.  The motivation for doing so would have been to determine one or more combinations of available transactions that maximally accommodate the notional amount specified by the transaction represented by the selected node (Stephens, col. 16, lines 5-13).

In regards to claim 20, Hudson discloses the non-transitory computer readable medium of claim 19, and further discloses wherein the proposed transaction corresponds to an edge that connects two vertices in the weighted directed graph data structure, or the proposed transaction (TxN system generates netting transactions by first identifying cycles of obligations between entities wherein each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of one , para. 0044, fig. 3) corresponds to an increase in notional amount for an edge that already connects two vertices in the weighted directed graph data structure (the network includes three cycles: (A, B, C), (E, F, G), and (D, E, F, G) and if a from-entity has multiple obligations to the same to-entity, then the directed line represents the sum of the quantities of those obligations, paras. 0026, Examiner modified fig. 1).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Stephens, and further in view of US 7,149,720 to Shepherd (hereinafter referred to as Shepherd).

In regards to claim 8, Hudson discloses the computer implemented method of claim 7, and further discloses the predetermined sequence of the plurality of parameters (Examiner notes that as indicated in fig. 13 and further described in para. 0054 of Hudson, the TxN performs netting by first sorting the cycles and prioritizing by size in decision block 1301 and then sorts the cycles having the same size by prioritizing them by the sum of the obligations of the cycle in block 1305, paras 0054, fig. 13), but fails to disclose a method further comprising: receiving a user selection for the parameters.    
Shepherd, in the related field of systems exchanging obligations between parties where the exchange is administered by a supervisory institution that ensures real-time settling of obligations, teaches receiving a user selection of the parameters (for order matching, the product counterparties and ordering parties can specify: preferred ordering parties/potential counterparties; the extent of their preparedness to be involved in contract netting; application promoters, product sponsors, products, and consideration/entitlement transfer entities; degree of required trading transparency required; and wish to manually authorize order matches before they are confirmed, col. 44, lines 4-58).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the netting obligation system of Hudson to provide a user with selectable parameters for netting obligations.  The motivation for doing so would have been to seek to identify a counterparty for each ordering party’s order by using order data fields and parameters (Shepherd, col. 18, line 2 – col. 20, line 67). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Stephens, and further in view of US 2019/0251123 to Yamane (hereinafter referred to as Yamane).
In regards to claim 10, Hudson discloses the computer implemented method of claim 1, and discloses a method further comprising: generating a path (to locate a network node for a compound transaction for a cycle a search is conducted using an algorithm to locate the shortest path to such a network node, para. 0035) based on the weighted directed graph data structure (Fig. 1 illustrates a network of entities and the obligations between the entities with A and B parties to an obligation in with A is the from-entity, the quantity is 17, and B is the to-entity, and B and C are parties to an obligation in which B is the from-entity, the quantity is 10 and C is the to-entity, para. 0026, Examiner modified fig. 1) that comprises vertex data records  representing the plurality of participants (From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links, para. 0025; Examiner modified Fig. 1) and edge data records representing the obligations between participants (network 100 of entities in fig. 1 is formed by entities and the obligations between the entities with circles A-I representing entities (i.e. vertices or nodes of the graph) and the directed lines representing obligations (i.e., edges of the graph), para. 0026, Examiner modified fig. 1), wherein the path defines a state for paths for the vertex data records representing the plurality of participants (to locate a network node for a compound transaction for a cycle a search is conducted using an algorithm to locate the shortest path to such a network node, para. 0035) or the edge data records representing the obligations between participants, but fails to disclose generating a path matrix11.
Yamane, in the related field of path matrix generation programs, teaches generating a path matrix (a shortest path matrix generation method includes assigning in a graph represented by a plurality of edges connected by vertexes, identification information to respective intermediate paths including two or more of the edges of a shortest path between each vertex and generating the shortest path matrix using the identification information, para. 0019).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the directed weighted graph structure of Hudson to generate a path matrix as taught by the method of Yamane.  The motivation for doing so would have been to determine the shortest path between all the vertexes on the graph and store it in storage in the form of the shortest path matrix so the path can be read and restored from storage when an inquiry is received about the a path specifying the vertex (Yamane, para. 0013).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, and 3-20 under 35 USC 101, and 35 USC 103 have been fully considered by the Examiner.  With respect to the Applicant’s arguments regarding the previous rejection of the claims pursuant to 35 USC 101, the Applicant argues on pages 8-14 of their Remarks that the claims are not abstract under Prong 1 of Step 2A, the claims are integrated into a practical application under Prong 2 of Step 2A, and the claims recite significantly more than the judicial exception under Step 2B.  However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, and 3-20 under 35 USC 101, and 35 USC 103 are maintained as indicated in the above final rejection.
Applicant states on pages 9 and 10 of their remarks that the claims are not abstract but instead are directed to a novel improvement to a specific technology.  Examiner respectfully disagrees with Applicant’s argument because the claims are directed to an abstract idea under Prong 1 of Step 2A.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Prong 1 of Step 2A, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions including agreements in the form of contracts and business relations but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation creating a graph showing financial relationships between participants and determining proposed transactions for netting obligations between participants is creating contractual agreements for participants in a business relationship.  
 Applicant argues on pages 10-12 of their Remarks that under Prong 2 of Step 2A, the claims are integrated into a practical application “for matching processors that automatically, electronic data transaction request messages for the same one of the data items of objects”.  Applicant further states that the claims are improve the efficiency of the data transaction processing system and are directed to a practical application that is “expressly limited to a data transaction processing system including limitations that tie the purported abstract idea to the practical application of improving the system” while also providing a technical solution to a problem. Examiner respectfully disagrees with Applicant’s argument that the claims pass the practical application test.  The claimed limitations for calculating a transaction suggestion are not an improvement to the functioning of a computer, or to any other technology or technical field.  The claims also do not provide a technical solution to a problem or state an improvement to address a specific problem in the prior art.  Rather, Applicant is claiming an improvement in the abstract concept of netting obligations between parties which uses the computer system as a tool to perform an abstract idea which is not indicative of integration into a practical application.  The additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to technology and the claimed limitations only limit the judicial exception to the particular environment of computers.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
Applicant argues on pages 12-14 of their Remarks that under Step 2B, the claims recited significantly more than the judicial exception because “each and every limitation of Applicants’ claims are not well-understood, routine, or conventional in nature”.  Applicant further argues that the Examiner failed expressly support that the additional elements are not well-understood, routine or conventional and that the claims utilize computer technology in an unconventional manner.  Examiner respectfully disagrees with Applicant’s arguments.  As stated previously, Applicant is claiming an improvement in the abstract concept of netting obligations between parties which merely uses the computer system as a tool to perform the abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of “a computer, a processor, a portfolio data structure in a memory coupled with the processor, generating a weighted directed graph data structure, a report, an apparatus comprising a portfolio database, a graphics processor, a suggestion report generator, and a non-transitory computer readable medium including instructions executed by a processor” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As stated in further detail in the 35 USC 101 rejection above, the additional elements are recited at a high level of generality and perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry, such as: performing repetitive calculations, receiving, processing, and storing data, electronic record keeping, and presenting results of an analysis, which are shown in MPEP 2106.05(d) as routine and conventional or found to be directed towards ideas that do not amount to significantly more.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Therefore the independent and dependent claims are not patent eligible under 35 USC 101 and the rejections of claims 1, and 3-20 are maintained.
With respect to the Applicant’s arguments regarding the previous rejections of claims 1, and 3-20 under 35 USC 103, the arguments are moot in view of new grounds of rejection required by the Applicant amending the independent claims.  As referenced above in the final rejection, the combination of Hudson, and Stephens teaches the limitations of amended independent claims 1, 12, and 19.  Therefore, the rejections of the dependent claims pursuant to 35 USC 103 are also maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crowley et al. (US 2015/0262299) teaches determination of implied orders in a trade matching system.
Glodjo et al. (US 8615462) teaches a system for determining structured cash flows exchanges using a graph containing nodes representing transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.S.S./Examiner, Art Unit 3695                                                                                                                                                                                                        11/20/2021

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
November 22, 2021 


    
        
            
        
            
        
            
    

    
        1 Examiner Note: the limitations in claims 12 and 14 for: “a portfolio database configured to store portfolio data”, and a graphics processor configured to analyzed a weighted directed graph data structure” are not being interpreted under 35 U.S.C. 112(f) because the words “database” and “processor” have a specific structural meaning.
        2 The terms “weighted” and “directed” are interpreted by the Examiner in accordance with para. 0122 of Applicant’s specification which states that in a simple directed graph that includes two vertices (two participants) a line (edge) is drawn between the two vertices with a direction (e.g. to whom the obligation is to) with a weight (indicating a value, for example quantity).  As depicted in Examiner modified fig. 1 of Hudson, network 100 is a weighted directed graph structure with participants A-I depicted as vertices with directed lines between them indicating a direction of weights indicative of quantities of obligations between the vertices. 
        3 The term “series” is interpreted by the Examiner in accordance with paras. 0146 and 0147 of Applicant’s specification which states that “the at least one series may include a plurality of series of multiple vertex data records or multiple edge records.  The series of data records may correspond to two or more nodes linked together by paths or obligations”.  Cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1 of Hudson are interpreted as series. 
        4 The terms “calculating a maximum notional amount” are interpreted by the Examiner as “calculating the maximum netting transactions to settle obligations between parties” in accordance with para. 0110 and 0143 of Applicant’s specification which state “calculate maximum notional (e.g., quantity of the underlying asset) that can be optimized in a circle” and “the aggregated notional between two parties, as represented by the path between the parties, is limited by reducing the quantity. The notional value is the total value of a position”.  
        5 The terms “weighted” and “directed” are interpreted by the Examiner in accordance with para. 0122 of Applicant’s specification which states that in a simple directed graph that includes two vertices (two participants) a line (edge) is drawn between the two vertices with a direction (e.g. to whom the obligation is to) with a weight (indicating a value, for example quantity).  As depicted in Examiner modified fig. 1 of Hudson, network 100 is a weighted directed graph structure with participants A-I depicted as vertices with directed lines between them indicating a direction of weights indicative of quantities of obligations between the vertices. 
        6 The term “series” is interpreted by the Examiner in accordance with paras. 0146 and 0147 of Applicant’s specification which states that “the at least one series may include a plurality of series of multiple vertex data records or multiple edge records.  The series of data records may correspond to two or more nodes linked together by paths or obligations”.  Cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1 of Hudson are interpreted as series. 
        7 The terms “calculating a maximum notional amount” are interpreted by the Examiner as “calculating the maximum netting transactions to settle obligations between parties” in accordance with para. 0110 and 0143 of Applicant’s specification which state “calculate maximum notional (e.g., quantity of the underlying asset) that can be optimized in a circle” and “the aggregated notional between two parties, as represented by the path between the parties, is limited by reducing the quantity. The notional value is the total value of a position”.  
        8 The terms “weighted” and “directed” are interpreted by the Examiner in accordance with para. 0122 of Applicant’s specification which states that in a simple directed graph that includes two vertices (two participants) a line (edge) is drawn between the two vertices with a direction (e.g. to whom the obligation is to) with a weight (indicating a value, for example quantity).  As depicted in Examiner modified fig. 1 of Hudson, network 100 is a weighted directed graph structure with participants A-I depicted as vertices with directed lines between them indicating a direction of weights indicative of quantities of obligations between the vertices. 
        9 The term “optimize” in relation to the weighted directed graph data is interpreted by the Examiner in accordance with paras. 0133-0144 of the specification which states that the obligation circles are identified and the aggregated portfolio is optimized by netting obligations between the parties.
        10 The term “series” is interpreted by the Examiner in accordance with paras. 0146 and 0147 of Applicant’s specification which states that “the at least one series may include a plurality of series of multiple vertex data records or multiple edge records.  The series of data records may correspond to two or more nodes linked together by paths or obligations”.  Cycles (A, B, C), (E, F, G), and (D, E, F, G) in fig. 1 of Hudson are interpreted as series. 
        11 The term “path matrix” is interpreted by the Examiner in accordance with para. 0109 of Applicant’s specification which states that “another data structure includes a matrix or array for the paths between the participants…the path matrix, is used to track the iterative process of following the paths between the nodes”.